Citation Nr: 9922524	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  97-15 547	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  The propriety of the initial noncompensable (0 percent) 
rating assigned for residuals of a shrapnel wound of the left 
elbow.

2.  The propriety of the initial noncompensable (0 percent) 
rating assigned for residuals of shrapnel wounds of the back, 
legs, and buttocks.

3.  The propriety of the initial 30 percent evaluation 
assigned for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from June 
1964 to June 1967.

In February 1997, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina, granted the 
veteran's claims for service connection for residuals, 
including scars, of shrapnel wounds of his left elbow, back, 
legs, and buttocks, and assigned noncompensable (0 percent) 
ratings, effective from September 1996.  The RO also granted 
his claim for service connection for post-traumatic stress 
disorder (PTSD) and assigned a 10 percent rating.  He 
appealed to the Board of Veterans' Appeals (Board) for higher 
ratings.  In September 1997, during the pendency of his 
appeal, he testified at a hearing at the RO in support of his 
claims and, in November 1997, after considering his hearing 
testimony and other evidence he submitted, the RO increased 
the rating for his PTSD from 10 to 30 percent, effective the 
date of the grant of service connection.

Although the RO certified this case to the Board only the 
issues of whether the veteran is entitled to compensable 
ratings for the residuals of his shrapnel wounds to his left 
elbow, back, legs, and buttocks, it also must be presumed 
that he is seeking the maximum possible rating for his PTSD, 
unless he indicates otherwise, which he has not done.  
See AB v. Brown, 6 Vet. App. 35, 39 (1993).  Furthermore, 
although styled as increased rating claims by the RO, the 
Board has recharacterized the issues as involving the 
propriety of the initial evaluations assigned, in light of 
the distinction noted by the United States Court of Appeals 
for Veterans Claims (formerly, the United States Court of 
Veterans Appeals) (Court) in the recently-issued case 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

FINDINGS OF FACT

1.  Since September 1996, the veteran's shrapnel wound of the 
left elbow has been shown to be manifested by a 20-degree 
partial flexion "contracture" of his left elbow resulting 
in minimal limitation of motion on flexion and extension, 
and probable additional functional loss due to pain; his 
residual scar is well healed and completely asymptomatic.

2.  Since September 1996, the veteran's other service-
connected shrapnel wound residuals have been shown to consist 
of scars on his back, legs, and buttocks that are well 
healed, completely asymptomatic, and do not cause any 
functional impairment whatsoever.

3.  Since September 1996, the veteran's PTSD has been shown 
to be primarily manifested by chronic sleep impairment, 
flashbacks, intrusive thoughts, memory loss, difficulty 
concentrating, and irritability.


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating for the 
residuals of the shrapnel wound of the left elbow have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.56, 4.59, 4.71a, 4.73 
Diagnostic Codes 5206, 5207, 5213, 5305, 5306, 7803, 7804, 
7805 (1998).

2.  As the assignment of an initial noncompensable evaluation 
for residual scars from shrapnel wounds on the veteran's 
back, legs, and buttocks was proper, the criteria for a 
higher evaluation have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 
4.45, 4.56, 4.59, 4.71a, 4.73 Diagnostic Codes 7800, 7803, 
7804, 7805 (1998).

3.  Resolving all reasonable doubt in the veteran's favor, 
the criteria for an initial 50 percent rating for his PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 
38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims for higher ratings for his disabilities are plausible 
and, therefore, well grounded within the meaning 
of 38 U.S.C.A. § 5107(a).  Claims, as here, that service-
connected disabilities have become more severe are well 
grounded where the veteran alleges that higher ratings are 
justified due to an increase in the severity of his 
conditions.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  When a veteran submits well-grounded claims, VA must 
assist him in developing the facts pertinent to his claims.  
Id.  The Board is satisfied that all relevant evidence has 
been obtained concerning the claims at issue and that no 
further assistance to the veteran is required to comply with 
the "duty to assist."  38 U.S.C.A. § 5107(a).

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in VA's Schedule for Rating Disabilities-which is 
based on average impairment in earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3.  When making determinations as to the 
appropriate rating to be assigned, VA must take into account 
his entire medical history and circumstances.  See 38 C.F.R. 
4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, where entitlement to compensation already has been 
established, and the appropriateness of the current rating is 
at issue, his present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Before proceeding with its analysis of the veteran's claims, 
the Board finds that some discussion of the Fenderson case is 
warranted.  In that case, the Court emphasized the 
distinction between a new claim for an increased (i.e., 
higher) rating for an already service-connected disability, 
as opposed to a case in which the veteran expresses 
dissatisfaction with the assignment of an initial rating 
where the disability in question has just been recognized as 
service connected.  In the former instance, the Court held 
that the holding of Francisco-that the current level of 
disability is of primary importance when assessing an 
increased rating claim-applies.  In the latter case, 
however, where, as here, the veteran has expressed 
dissatisfaction with the assignment of the initial ratings 
for his shrapnel wound residuals and PTSD, the Francisco 
holding does not apply; rather, the VA must assess his level 
of disability from the date of his initial application for 
service connection and determine whether his level of 
disability warrants the assignment of different disability 
ratings at different times over the life of the claim-a 
practice known as "staged rating."

In this appeal, the RO has issued a Statement of the Case 
(SOC) that does not explicitly reflect consideration of the 
propriety of the initial ratings, or include a discussion of 
whether a "staged rating" would be appropriate in this 
instance.  However, the Board does not consider it necessary 
to remand this case to the RO for issuance of a Supplemental 
Statement of the Case (SSOC) addressing these concerns.  This 
is because the claims file reflects consideration of 
additional evidence in light of the applicable rating 
criteria at various times during the course of the appeal.  
When service connection was established for the shrapnel 
wound residuals and PTSD in February 1997, and the 
noncompensable (0 percent) and 10 percent (now 30 percent) 
ratings assigned, respectively, the decision included 
consideration of all of the evidence available at that time.  
On all subsequent occasions that the RO considered additional 
evidence submitted in support of the veteran's claims, the RO 
thereafter issued SSOCs discussing the evidence and the 
findings pertaining to it.  Thus, the RO effectively 
considered the appropriateness of the initial ratings that it 
assigned under the applicable rating criteria in conjunction 
with the submission of the additional evidence at the various 
times during the pendency of the appeal.  The Board considers 
this to be tantamount to a determination of whether "staged 
ratings" were appropriate; consequently, the Board finds 
that a remand of this appeal would not be productive, as it 
would not produce a markedly different analysis on the RO's 
part, or give rise to markedly different arguments on the 
veteran's part.  Therefore, the Board will proceed with the 
adjudication of his claims on the merits.

In March 1966, while stationed in Vietnam, the veteran 
sustained multiple shrapnel wounds (from an exploding 
grenade) to his left elbow, back, legs, and buttocks.  When 
treated shortly after the incident, his doctors observed some 
infection of the wound on his left elbow, but no signs of 
artery or nerve involvement to that or any of his other 
wounds.  They debrided his wounds under local anesthesia and 
closed them with sutures 4 days later, also under local 
anesthesia.  He later returned to duty.  During his May 1967 
separation examination, he had no complaints concerning any 
of the areas where he was wounded; he indicated that he was 
in "good health."  There also was no objective clinical 
evidence of problems with his health.  He was discharged from 
the military in June 1967.

When examined in February 1975 in connection with additional 
service in the reserves, the veteran again denied 
experiencing any difficulties related to his shrapnel wounds.  
The clinical portion of that physical evaluation was 
unremarkable as well for signs of any relevant functional 
impairment from his injuries.

(i) Left Elbow

During his hearing at the RO, and in various written 
statements submitted during the course of his appeal, the 
veteran alleged that he experiences recurring pain in his 
left elbow and that he cannot fully extend it as a result of 
the shrapnel wound in service.  He also said this impairment, 
in turn, significantly hampers his ability to do his job as a 
packaging and shipping agent in a large manufacturing firm.

The veteran currently has a noncompensable (0 percent) rating 
for his left elbow disability under 38 C.F.R. § 4.71a, 
Diagnostic Code 5206.  Under this code, a noncompensable 
rating is warranted if flexion of the elbow/forearm is 
limited to 110 degrees, whereas a 10 percent rating requires 
flexion limited to 100 degrees.  Although a VA physician who 
examined the veteran in November 1996 confirmed that he 
cannot fully extend his left elbow (his "minor" 
extremity)-pointing out that he has a partial flexion 
"contracture" of 20 degrees-the examiner indicated 
nonetheless that the veteran can still flex his elbow to 125 
degrees; thus, he clearly does not meet the criteria for a 
compensable evaluation under that Diagnostic Code 5206.

Alternatively, the Board has considered whether the is 
entitled to a higher rating for his left elbow disability 
under Diagnostic Code 5207, pertaining to extension of the 
elbow/forearm.  Even though the November 1996 examiner 
indicated that the veteran's extension was 20 degrees shy of 
full extension, this is not sufficient for even the minimum 
10 percent rating under Code 5207 because extension would 
have to be limited to no less than 45 degrees shy of full 
extension.  Similarly, the fact that he had pronation of the 
elbow/forearm to 90 degrees during the November 1996 VA 
examination, and supination to 70 degrees, means he also 
is not entitled to a higher rating under Code 5213, which, 
for even the minimum compensable rating of 10 percent, 
requires that supination be limited to 30 degrees or less, 
and, for a minimum 20 percent rating for pronation, that the 
veteran be unable to move his elbow/forearm beyond the middle 
or last quarter of arc, or if his hand does not approach full 
pronation.  This obviously is not the case here.  
Furthermore, since there is no X-ray evidence of arthritis or 
other degenerative changes, Codes 5003 and 5010 simply do not 
apply.  There also was no mention of muscle injury (or 
artery/nerve involvement) in the records of the treatment the 
veteran received during service after being wounded, or in 
any of the records of his treatment and evaluation since 
service, including when examined by VA in November 1996.  
Consequently, the provisions of 38 C.F.R. §§ 4.56 and 4.73, 
Diagnostic Codes 5305 and 5306, pertaining to slight, 
moderate, moderately severe, or severe damage to Muscle 
Groups V & VI (the flexor and extensor muscles of the elbow) 
also do not apply.

Another observation of the VA physician who examined the 
veteran in November 1996 was that he has a 3-centimeter scar 
on his left elbow from the shrapnel wound in service.  
However, the examiner went on to note that the scar 
is well healed and completely asymptomatic (not painful or 
tender, etc.).  As there is no medical evidence demonstrating 
that the veteran's left elbow scar is subject to repeated 
ulceration, shown to be tender and painful on objective 
demonstrative, or shown to result in any functional 
impairment, the veteran is not entitled to a compensable 
rating under Diagnostic Code 7803, 7804 or 7805, 
respectively.  

Although the veteran does not meet the requirements for a 
higher rating under any of the Diagnostic Codes cited to 
above, the Board notes that if the disability at issue is 
musculoskeletal in nature or origin, then VA may, in addition 
to applying the regular schedular criteria, consider granting 
a higher rating for functional impairment caused by pain, 
limited or excess movement, weakness, excess fatigability, or 
incoordination-assuming these factors are not already 
contemplated by the governing rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  In this case, the veteran has complained of 
experiencing recurring pain in his left elbow due to the 
shrapnel wound in service, and given the nature of the 
disability, the Board finds that these complaints are 
credible.  Because such pain could, conceivably, result in 
functional loss in addition to that objectively shown (i.e., 
the flexion "contracture" and inability to fully extend the 
elbow), the Board finds that the veteran's disability, 
overall, is shown to be comparable to flexion limited to 100 
degrees, or extension limited to 45 degrees, thus entitling 
the veteran to a 10 percent evaluation under either 
Diagnostic Code 5206 or 5207, respectively.  However, in the 
absence of more significant clinical findings (to include 
objective evidence of greater functional loss due to pain), 
there is no basis for assignment of more than a 10 percent 
evaluation under any potentially applicable diagnostic code.  

Since a 10 percent rating represents the maximum level of 
disability associated with the left elbow shrapnel wound 
since the grant of service connection, there obviously is no 
basis for "staged rating" pursuant to Fenderson.

As the present severity of the veteran's left elbow 
disability is most commensurate with a 10 percent rating, 
this is the rating that must be assigned.  See 38 C.F.R. 
§ 4.7.  The preponderance of the evidence is against a rating 
higher than 10 percent, so the benefit-of-the-doubt rule does 
not apply.  See 38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 
Vet. App. 518, 519 (1996); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990).

(ii) Back, Legs, and Buttocks

The veteran has residual scars on his back, legs, and 
buttocks due to the shrapnel wounds in service.  The RO rated 
these scars under Diagnostic Code 7800; however, since that 
diagnostic code pertains to scars involving the head, face or 
neck, which are not shown here, the Board finds that it would 
be more appropriate to rate the veteran's scars under Codes 
7803, 7804, and 7805, pertaining to general scars.  See Butts 
v. Brown, 5 Vet. App. 532, 538 (1993); Pernorio v. Derwinski, 
2 Vet. App. 625, 629 (1992).

The medical evidence reveals that the veteran's scars are all 
well healed and essentially asymptomatic, as was noted during 
the November 1996 VA examination.  Although the examiner 
observed no less than 11 different scars in various areas of 
the veteran's back, legs, and buttocks, the examiner 
indicated they all were located in the soft tissues (meaning 
"superficial"); that they were mobile (not adherent to 
underlying tissue); and that, for the most part, except one, 
they were "totally benign in appearance."  The examiner 
also indicated that none of the scars caused any functional 
impairment in any of the areas where they are located; hence, 
the criteria for a compensable evaluation under Code 7805 
also are not met.  There also is no medical evidence of 
muscle injury to any of the muscle groups where the scars are 
located, or any musculoskeletal impairment, so as to warrant 
evaluation under the provisions of 38 C.F.R. §§ 4.56 and 
4.73, or 4.71a..

The veteran's complaints during the November 1996 VA 
examination primarily pertained to the condition of his left 
elbow, not the scars on his back, legs, and buttocks.  
Nevertheless, he has at other times during the course of his 
appeal, including during his hearing, stated that his scars 
are very unsightly and disfiguring, which causes him 
embarrassment when they are seen by others, such as at the 
beach.  The VA examiner took note of this, reporting that one 
of the veteran's scars is "slightly wide," keloided, and 
"cosmetically unappealing," at least in his judgment.  The 
Board would point out, however, disfigurement caused by scars 
is not a relevant consideration under Diagnostic Codes 7803 
and 7804; while such is a valid consideration under 
Diagnostic Code 7800, as noted above, that diagnostic code is 
inapplicable, since the scars under consideration do not 
involve the veteran's face, head, or neck.  

The rating schedule authorizes the assignment of a zero 
percent (noncompensable) evaluation in every instance, such 
as this one, in which the rating schedule does not provide 
such an evaluation and the requirement for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (1998).  As the 
veteran clearly does not meet(and, since the grant of service 
connection, has not met) the criteria for a compensable 
evaluation under any potentially applicable diagnostic code, 
his service-connected residuals shrapnel wounds are properly 
evaluated as noncompensable and there is no basis for staged 
rating" pursuant to Fenderson; hence, a compensable 
evaluation must be denied. "

As the preponderance of the evidence is against the claim for 
a higher rating for the scars on the back, legs, and 
buttocks, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  See 38 U.S.C.A. § 5107(b); 
Alemany, 9 Vet. App. at 519; Gilbert, 1 Vet. App. at 55-57.

(iii) PTSD

The veteran initially filed his claim for PTSD on September 
12, 1996.  Nearly two months later, on November 7, 1996, VA 
amended the criteria used to evaluate the severity of his 
psychiatric disorder.  Therefore, just as the RO did, the 
Board must evaluate the severity of his PTSD under both the 
former and revised criteria and apply the version that is 
most favorable to him.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-313 (1991).

Pursuant to the rating criteria that were in effect prior to 
November 7, 1996, a 30 percent rating was warranted for PTSD 
if it caused "definite" social and industrial impairment.  
That term has been defined as indicative of impairment that 
is distinct, unambiguous, and moderately large in degree.  
See VA O.G.C. Prec. Op. 9-93 (Nov. 9, 1993); Hood v. Brown, 4 
Vet. App. 301 (1993).  A 50 percent rating was warranted when 
the ability to establish or maintain effective or favorable 
relationships with people was considerably impaired and 
where, by reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels were so reduced as to 
result in considerable industrial impairment.  A 70 percent 
rating was warranted when the ability to establish and 
maintain effective or favorable relationships with people was 
severely impaired and the psychoneurotic symptoms were of 
such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  A 
100 percent rating was warranted when:  1) the attitudes of 
all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community; 
2) the veteran exhibited totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or 3) 
there was demonstrable inability to obtain or retain 
employment.  See 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).

On the other hand, pursuant to the revised criteria, a 30 
percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, or mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent rating is warranted 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as:  suicidal ideation; obsessional rituals 
that interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  A 100 percent rating is 
warranted for total occupational and social impairment, due 
to such symptoms as:  grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
ability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of closes relatives, 
own occupation, or own name.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1998).

When examined by a VA psychiatrist in October 1996, the 
veteran indicated that, although he does not have a lot of 
friends at his job, since he tends to keep to himself, he 
gets along with people well.  He also indicated that he gets 
along well with his wife and son, and that he is able to 
control his temper.  He said he tries to avoid situations 
that might invoke unpleasant memories of his Vietnam 
experiences (e.g., watching certain television shows that 
deal with war), but that, if he keeps busy, thoughts of 
Vietnam generally do not cross his mind.  On objective mental 
status evaluation, it was noted that he had a pleasant 
demeanor and disposition; that he was cooperative, although 
somewhat subdued and slightly depressed; and that he was 
oriented to time, place, and person.  He denied being 
significantly depressed or of unusual thinking, such as 
hallucinations or delusions.  His insight and judgment also 
were good.  The examiner diagnosed PTSD and indicated the 
veteran was under a considerable amount of subjective 
distress due to the condition, which was beginning to cause 
some problems at his job.  The examiner also indicated the 
veteran had some stable relationships, but that his social 
life is affected to some degree by his PTSD symptoms.  The 
examiner went on to note that he considered the veteran to be 
"moderately" disabled due to his PTSD.

In March 1997, the veteran submitted a typed, November 1996 
statement on a blank piece of paper without letterhead, 
purportedly from a Quality Supervisor at his job.  The 
statement indicated that the veteran had been told several 
times that shipments were not to go out without being 
inspected by "Q.A.," that he had permitted shipments to go 
out several times without being inspected; and that if he 
continued to do so, further actions would be taken.

Other records show that the veteran also received treatment 
in a VA outpatient mental health clinic (MHC), and at a 
veteran's counseling center (Vet Center), on various 
occasions during 1996 and 1997.  On objective mental status 
evaluation in April 1997, he presented complaining of 
experiencing flashbacks and intrusive thoughts of his Vietnam 
experiences (being wounded, etc.), and an inability to 
concentrate at work.  He reported that he "forgot to do part 
of [his] job" and that he had received a letter of 
reprimand.  The examiner indicated that the veteran 
had reduced attention span and concentration, reduced 
flexibility and efficiency, reduced persistence, and that his 
"behavior and emotions" were "unreliable and 
unpredictable."  The examiner diagnosed PTSD related to the 
veteran's Vietnam service and indicated the condition was 
chronic and caused considerable to severe industrial 
impairment.  When seen in the VA outpatient MHC in June 1997, 
the veteran again complained of experiencing flashbacks, 
difficulty concentrating at work, and sleep impairment.  He 
also said that he had experienced violent feelings, and that, 
according to his wife, he had become withdrawn at home, not 
wanting to go anywhere.  The examiner noted that the veteran 
was alert, but anxious; that he was having difficulty 
concentrating; and that he was irritable and withdrawn at 
home.  The examiner diagnosed PTSD and prescribed medication 
and group therapy.  It was later indicated in an August 1997 
statement (from a VA psychologist who had treated the veteran 
for several months) that his symptoms included:  problems 
with his memory and concentration, being demoted from group 
leader to technician at his job, anger and irritability 
("snapping at people," both at his job and his wife at 
home), and recurring nightmares and flashbacks of his Vietnam 
experiences.  The VA psychologist also reiterated that the 
veteran had reduced flexibility and efficiency at work; that 
his behavior and emotions were unreliable and unpredictable; 
and that he was having significant problems at his job.  The 
VA psychologist went on note, as he had reported earlier 
after examining the veteran, that his PTSD is chronic and 
causes considerable industrial impairment.  He indicated the 
veteran's Global Assessment of Functioning (GAF) score was 
50, which, according to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), is indicative of serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).

During his September 1997 RO hearing, the veteran alleged 
that he experienced more frequent nightmares, flashbacks, and 
intrusive recollections of the stressful incidents in Vietnam 
that led to his PTSD.  He also alleged that his symptoms have 
created recurring problems in his family life and at his 
job-insofar as him not being able to properly interact with 
his family, friends, fellow coworkers, and supervisors, and 
not being able to do the various tasks that are part and 
parcel of his position.  At that time, in addition to the 
1997 VA treatment records described above, the veteran 
submitted a duplicate copy of the November 1996 statement 
(also described above), and a statement from the Final 
Operations Supervisor on letterhead from FN Manufacturing, 
Inc. (his employer).  The latter statement indicated that the 
veteran's position at FN Manufacturing was changed from 
Final Operations Group Leader to Final Operations Technician, 
and that his salary was red lined; the reason for the job 
change was not specified.

In November 1997, the RO increased the rating for the 
veteran's PTSD from 10 to 30 percent, effective from 
September 1996, the date of the grant of service connection 
for PTSD.  The 30 percent rating has been in effect ever 
since.  It assumes, under both the former and revised 
criteria, that the veteran will, at times, experience at 
least a moderate degree of social and industrial impairment 
in his relationships with his family and with those at his 
job.  However, for the reasons discussed below, and with 
resolution of all reasonable doubt in the veteran's favor, 
the Board finds that the level of social and industrial 
impairment due to PTSD is more compatible with a 50 percent 
rating, under either the former or revised criteria.

Initially, the Board notes that although various examiners 
have assessed the veteran's PTSD as resulting in 
"moderate," "considerable to severe," or "considerable" 
impairment, none of these characterizations is dispositive of 
the issue currently on appeal; rather, the determination as 
to the degree of impairment resulting from the service-
connected psychiatric disability must be based upon the 
record, as a whole.  See, e.g., 38 C.F.R. § 4.130 (1996).  
Particularly supportive of the veteran's claim for a higher 
rating in this case are the clinical assessments of those in 
the VA outpatient MHC who examined and treated him in April, 
June, and August 1997.  These records reflect relevant 
findings of flashbacks, intrusive thoughts, sleep impairment 
(due to nightmares), memory loss, difficulty concentrating, 
and irritability, both at his job and within his home, and an 
assigned GAF of 50 (indicating "serious" symptoms); such 
findings reflect "considerable" social and industrial 
impairment under the former criteria, and reduced reliability 
and productivity attributable to these symptoms under the 
revised criteria.  Although the evidence most clearly 
establishes that the criteria for the 50 percent evaluation 
were met as of April 1997 (with the October 1996 examination 
report reflecting less severe impairment), the Board would 
point out that both the April and August 1997 MHC records 
were prepared by same psychologist, and include suggestions 
that the veteran's had had a fairly consistent level of 
disability over the prior "several" months that he had 
treated him.  Thus, the Board finds that, with resolution of 
all reasonable doubt in the veteran's favor, the 50 percent 
evaluation should be assigned from the date of the grant of 
service connection.  

However, the evidence does not reflect that at any point 
since the veteran filed a claim for service connection for 
PTSD, that that disability warrants a rating higher than 50 
percent.  There has been no clinical indication of at least 
severe social and industrial impairment; or severe impairment 
in his ability to think or speak (as would be evidenced by 
disorientation to time, place, or person, or delusions or 
hallucinations, etc.); suicidal ideation, obsessional rituals 
that interfere with routine activities, or continuous panic 
or depression affecting his ability to function 
independently, appropriately, and effectively; or neglect of 
his personal appearance and hygiene.  Absent evidence of 
these types of symptoms, there is no basis to plausibly 
conclude that the criteria for at least the next higher 
evaluation, 70 percent, under either the former or revised 
criteria.

As the  50 percent rating represents the greatest degree of 
impairment the veteran has had due to his PTSD since the date 
of the grant of service connection for this condition in 
September 1996., there is no basis for assigning a "staged 
rating" pursuant to Fenderson.

(iv) Conclusion

The above determinations are based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities.  Additionally, however, the Board notes that 
there is no indication that the schedular criteria are 
inadequate to evaluate any of the veteran's service-connected 
conditions.  In this regard, the Board notes that there has 
been no showing that his disabilities have caused marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluations).  Although the veteran's 
employer indicated that he was demoted from a position 
of final operations group leader down to final operations 
technician, with an accompanying red lining of his salary, 
the employer did not specify the reason for the job change 
(i.e., whether it may have been due, in part, to memory loss 
or other impairment attributable to the PTSD).  Further, even 
if the other statement reflecting the veteran's reprimand for 
failure to follow quality assurance procedures,  submitted on 
a blank sheet of paper, is accepted as authentic statement 
from a representative of the veteran's employer, that 
statement also does specifically mention the veteran's PTSD.  
However, even if the Board assumes, arguendo, that the 
reprimand and job change resulted, at least in part, from 
impairment due to PTSD, the 50 percent rating under both the 
former and revised schedular criteria contemplates that the 
veteran will, at times, experience considerable occupational 
impairment with reduced reliability and productivity due to 
PTSD symptoms that include impairment of short- and long-term 
memory (such as reportedly is the case here, forgetting to 
complete tasks) and impaired judgment.  See 38 C.F.R. 
§§ 4.130, 4.132 Diagnostic Code 9411 (1996 & 1998).  Hence, 
marked interference with employment is not shown.  There also 
has been no showing that any of the veteran's service-
connected disabilities necessitate frequent periods of 
hospitalization, or that his disabilities otherwise render 
impracticable the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

An initial 10 percent rating for the residuals of the 
shrapnel wound of the left elbow is granted, subject to the 
laws and regulations governing the payment of VA monetary 
benefits.

As the initial noncompensable evaluation for residual scars 
due to shrapnel wounds of the back, legs, and buttocks was 
proper; a higher evaluation is denied.






An initial 50 percent rating for PTSD is granted, subject to 
the laws and regulations governing the payment of VA monetary 
benefits.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

